DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species I in the reply filed on 03/10/2021 is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: Paragraph 0046 refers to claw projections (27) which is miss labeled and should be (17).  
Appropriate correction is required.

Claim Objections
Claim 33 is objected to because of the following informalities:  In claim 33 there is a ")" at the end of the claim that is misplaced.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-18, 21-26 and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olson (US 2004/0070207 hereinafter Olson).

In regards to claim 14, Olson discloses;” A metallic, electrically conductive tube configured to install electric lines for an electrical power supply of a building in the tube (abstract), comprising: multiple tube sections (Fig. 3 (C shown as two sections)), which are connected to one another by a tubular connection part (Fig. 3 (21)) in an extension direction of the tube, wherein the connection part is electrically conductive and metallic (paragraph 0037 where the coupling maintains electrical continuity and therefore conductive), wherein a first tube section of the connected tube sections has a first end section and a second tube section of the connected tube sections has a second end section and the first end section and the second end section face one another (Fig. 3 (shown)), wherein the first tube section has a first outer 

In regards to claim 15, Olson discloses;” A building with a metallic, electrically conductive tube according of claim 14, wherein electric lines for the electrical power supply of the building are installed in the tube (paragraph 0001).”

In regards to claim 16, Olson discloses;” Electric lines that are installed in a metallic, electrically conductive tube according to claim 14 and serve for the electrical power supply of a building (paragraph 0001).”
In regards to claim 17, Olson discloses;” The tube according to claim 14, wherein the connection part has a first receptacle recess  (Fig. 3 (26)) for a sealing ring (Fig’s. 3 and 5 (28 and 43), paragraph 0041) extending transverse to a longitudinal axis of the connection part and a sealing ring accommodated therein.”

In regards to claim 18, Olson discloses;” The tube according to claim 14, wherein the connection part respectively has a first receptacle recess with a sealing ring accommodated therein in two regions that are spaced apart from one another in the longitudinal direction and respectively intended for receiving a tube end (Fig’s. 3 and 5 (shows receptacle at both ends of the connecting structure).”

In regards to claim 21, Olson discloses;” The tube according to claim 14, wherein the contact is formed by a claw part that is separate from the connection part and is arranged on the inner side of the connection part (Fig. 5 (30)).”

In regards to claim 22, Olson discloses;” The tube according to claim 21, wherein the claw part has claw projections on two sides that lie opposite of one another in the radial direction referred to the longitudinal axis of the connection part (Fig. 5 (shows 30 having two pointed surfaces on opposite sides)).”

In regards to claim 23, Olson discloses;” The tube according to claim 21, wherein the claw part is formed from a flat part having an annular shape or the shape of a ring segment, wherein the claw projections protrude from the flat part (Fig. 4 (30)).”

In regards to claim 24, Olson discloses;” The tube according to claim 21, wherein the connection part has a second receptacle recess for the claw part (Fig. 5 (shown)).”

In regards to claim 25, Olson discloses;” The tube according to claim 21, wherein the claw part lies in the first receptacle recess together with the sealing ring (Fig. 3 (shown)).”

In regards to claim 26, Olson discloses;” The tube according to claim 14, wherein the contact is formed by an indentation in the inner surface of the connection part (Fig. 3 (23)).”

In regards to claim 32, Olson discloses;” The tube according to claim 14, wherein the connection part has a stopping element, which is formed beyond the contact starting from a free end of the connection part and prevents the insertion of the tube section through the connection part (Fig. 3 (23)).”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olson (US 2004/0070207 hereinafter Olson) as applied to claim 14 above, and further in view of Paskert (US 3995897 hereinafter Paskert).

In regards to claim 19, Olson discloses;” The tube according to claim 14”, but does not directly disclose;” wherein the contact is formed in the connection part beyond the sealing ring viewed from a free end of the connection part.”
However, Paskert does disclose a tube connector that has a center stop (Fig. 4 (136) gripping structures (claws)  (Fig. 4 (130)) and a sealing structure (Fig. 4 (160)) where the sealing structure is outboard of the gripping structures. It would have been obvious to one skilled in the art to arrange the sealing member at a location either inboard or outboard of the gripping structure. The placement for the sealing component would have been a matter of choice by the skilled artisan because either placement would seal the interior from outside contamination. In re Chu, at 298-99 (a finding of “design choice” is appropriate where the applicant fails to set forth any reasons why the differences between the claimed invention and the prior art would result in a different function or give unexpected results (citing In re Rice, 341 F.2d 309, 314 (CCPA 1965)).
Therefore using the arrangement as disclosed by Paskert with the structure disclosed by Olson, the claimed invention is disclosed.

In regards to claim 20, a modified Olson discloses;” The tube according to claim 19, wherein the connection part respectively has, viewed from the respective free end of the connection part, a contact beyond the sealing ring in two regions that are spaced apart from one another in the longitudinal direction.”

Allowable Subject Matter
Claims 33 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent prior art references.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453.  The examiner can normally be reached on Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL F MCALLISTER/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847